309 S.W.3d 344 (2010)
Dominic BAUMHOVER, a minor, by next friend Craig BAUMHOVER, and Craig Baumhover, individually, Petitioners/Appellants,
v.
Shannon LABANCA, Respondent/Respondent.
No. ED 92540.
Missouri Court of Appeals, Eastern District, Division Two.
February 16, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied March 29, 2010.
Application for Transfer Denied May 25, 2010.
Lawrence G. Gillespie Clayton, MO, for Petitioners/Appellant.
Joel B. Eisenstein, St. Charles, MO, for Respondent/Respondent.
Before SHERRI B. SULLIVAN, P.J., ROBERT G. DOWD, JR., J., and PATRICIA COHEN, J.

ORDER
PER CURIAM.
Craig Baumhover (Father) appeals from the trial court's December 12, 2008 judgment granting Shannon LaBanca (Mother) sole legal and physical custody of their minor child, Dominic Baumhover (Child); Father's visitation schedule as alternate weekends from Friday evening through Sunday evening, one weeknight visit each week, one half (1/2) of Child's summer vacation and alternating holiday periods throughout the year; and monthly child support of $445.00 and total back child support of $16,506.00 to be paid by Father to Mother. We have reviewed Father's brief and the record on appeal and conclude that the trial court's judgment is not against the weight of the evidence nor did the trial court abuse its discretion. See Malawey v. Malawey, 137 S.W.3d 518 (Mo. App. E.D.2004); Forde v. Forde, 190 S.W.3d 521 (Mo.App. E.D.2006). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).